Exhibit 10.1

Frost Bank

315 Landa Street

New Braunfels, Texas 78130

April 1, 2015

 

Geospace Technologies Corporation

7007 Pinemont Drive

Houston, TX 77040

Attn:  Thomas T. McEntire,

Chief Financial Officer

BY CERTIFIED MAIL NO.             ,

RETURN RECEIPT REQUESTED

 

RE: Waiver and Consent Letter (“Consent Letter”) regarding that certain Loan
Agreement dated September 27, 2013, executed by and among Geospace Technologies
Corporation, a Delaware corporation (“Borrower”), each of the domestic
subsidiaries of Borrower identified on Schedule 1 hereto (collectively,
“Guarantor”) and Frost Bank, a Texas state bank (“Lender”) (Borrower, Guarantor
and Lender collectively referred to herein as the “Parties”), as amended by that
certain First Amendment to Loan Agreement dated December 16, 2013, effective as
of September 27, 2013, by and among Borrower, Guarantor and Lender (as amended,
the “Loan Agreement”)

Dear Ladies and Gentlemen:

Borrower has notified Lender that Borrower (i) formed a Texas for-profit
corporation in the initial name of Texas Geospace Technologies Corporation
(“Texas Geospace”) pursuant to a Certificate of Formation filed with the Texas
Secretary of State on March 26, 2015 and intends to make Texas Geospace a direct
and wholly owned subsidiary of Borrower and (ii) desires to (a) merge Borrower
with and into Texas Geospace whereby Texas Geospace will be the surviving
corporation pursuant to a Certificate of Merger to be filed with the Texas
Secretary of State, (b) amend the name of Texas Geospace to Geospace
Technologies Corporation pursuant to an Amended and Restated Certificate of
Formation to be attached to the Certificate of Merger described in (a) above and
(c) terminate Borrower’s existence with both the Delaware Secretary of State and
Texas Secretary of State (items (i) and (ii) above being referred to herein as
the “Transaction”).

Borrower has requested that Lender consent to the Transaction and waive each
Default or Event of Default, if any, that may have occurred or will occur under
any Loan Document in connection with the Transaction, including in respect of
Sections 6.02(d) (Notices), 6.04 (Preservation of Existence, Etc.), 7.02
(Mergers, Consolidations), 7.03 (Sale of Assets) and 7.10 (Additional
Subsidiaries) of the Loan Agreement and Sections 4.8(a) (Schedules) and 4.9(a)
(Legal Status) of the Security Agreement. This Consent Letter evidences Lender’s
waiver and agreement to consent solely to the Transaction as outlined above. For
the avoidance of doubt, following consummation of the Transaction, Borrower
shall be Geospace Technologies Corporation, a Texas corporation. All terms not
defined herein have the meaning given in the Loan Agreement.



--------------------------------------------------------------------------------

The consent set forth above will be limited precisely as written and relates
solely to the Loan Documents in the manner and to the extent described above,
and nothing in this letter will be deemed to prejudice any right or remedy that
Lender may now have or may have in the future under or in connection with the
Loan Agreement or any other Loan Document, or any other instrument or agreement
referred to therein.

The agreement in this Consent Letter will not be considered an admission or
agreement that any other modifications are contemplated by the Parties or in any
Loan Document or establish any course of dealing between Lender and Borrower
with regard to future consents, waivers or amendments. This Consent Letter
should not be construed as an indication that Lender would be willing to agree
to any future modifications to any of the terms of the Loan Agreement or other
Loan Documents, or any waiver of any Events of Default or Defaults that may
exist or occur thereunder.

This Consent Letter will constitute a supplement to the Loan Agreement. From and
after the date hereof, references in the Loan Agreement to “this Agreement” and
like terms will be deemed to be references to the Loan Agreement as supplemented
by this Consent Letter, and as otherwise amended, supplemented, restated or
otherwise modified from time to time in accordance with the Loan Documents.
References in the other Loan Documents to the Loan Agreement will be deemed to
be references to the Loan Agreement as supplemented by this Consent Letter and
as further amended, supplemented, restated or otherwise modified from time to
time. This Consent Letter is a Loan Document executed pursuant to the Loan
Agreement and will (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the Loan
Agreement.

Except as specifically waived as set forth above, all terms, provisions and
requirements of the Loan Agreement will remain as written, and as amended from
time to time. The Loan Agreement as supplemented by this Consent Letter is
ratified and confirmed in all respects, and all other Loan Documents are hereby
ratified and confirmed in all respects, and Borrower hereby reaffirms all
covenants, conditions, representations and warranties contained in the Loan
Agreement. Lender reserves the right to require such additional and further
documentation to further implement the terms of this consent at any time
following delivery of same to Borrower.

Borrower, for itself and on behalf of all its predecessors, successors, assigns,
agents, employees, representatives, officers, directors, general partners,
limited partners, joint shareholders, beneficiaries, trustees, administrators,
subsidiaries, affiliates, employees, servants and attorneys (collectively the
“Releasing Parties”), hereby releases and forever discharges Lender and its
successors, assigns, partners, directors, officers, agents, attorneys, and
employees from any and all claims, demands, cross-actions, controversies, causes
of action, damages, rights, liabilities and obligations, at law or in equity
whatsoever, known or unknown, whether past, present or future, now held, owned
or possessed by the Releasing Parties, or any of them, or which the Releasing
Parties or any of them may, in each case, as a result of any actions or
inactions occurring on or prior to the date hereof, hereafter hold or claim to
hold under common law or



--------------------------------------------------------------------------------

statutory right, arising, directly or indirectly out of any Loan or any of the
Loan Documents or any of the documents, instruments or any other transactions
relating thereto or the transactions contemplated thereby. Borrower understands
and agrees that this is a full, final and complete release and agrees that this
release may be pleaded as an absolute and final bar to any or all suit or suits
pending or which may hereafter be filed or prosecuted by any of the Releasing
Parties, or anyone claiming by, through or under any of the Releasing Parties,
in respect of any of the matters released hereby, and that no recovery on
account of the matters described herein may hereafter be had from anyone
whomsoever, and that the consideration given for this release is no admission of
liability.

This Consent Letter will become effective once it is fully executed by Borrower
and Guarantor and delivered to Lender. If you agree to the terms hereof, please
sign and return three original counterparts of this Consent Letter to the
undersigned by 5:00 p.m., April 8, 2015.

 

Sincerely, FROST BANK By:

/s/ Larry Hammonds

Larry Hammonds Market President-New Braunfels

[Borrower’s and Guarantor’s Acknowledgement Page Follows]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

BORROWER:

GEOSPACE TECHNOLOGIES CORPORATION,

a Delaware corporation

By:

/s/ Thomas T. McEntire

Thomas T. McEntire, Vice President, Chief Financial Officer and Secretary Date:

April 6, 2015

GUARANTOR: GTC, INC. EXILE TECHNOLOGIES CORPORATION GEOSPACE ENGINEERING
RESOURCES INTERNATIONAL, INC. GEOSPACE FINANCE CORP. GEOSPACE J.V., INC.
GEOSPACE TECHNOLOGIES, SUCURSAL SUDAMERICANA LLC By:

/s/ Thomas T. McEntire

Thomas T. McEntire, Vice President, Chief Financial Officer and Secretary of
each of the Guarantors named above Date:

April 6, 2015



--------------------------------------------------------------------------------

SCHEDULE 1

TO

CONSENT LETTER

Guarantors/Domestic Subsidiaries

 

(1) GTC, Inc., a Texas corporation

 

(2) Exile Technologies Corporation, a Texas corporation

 

(3) Geospace Engineering Resources International, Inc., a Texas corporation

 

(4) Geospace Finance Corp., a Texas corporation

 

(5) Geospace J.V., Inc., a Texas corporation

 

(6) Geospace Technologies, Sucursal Sudamericana LLC, a Texas limited liability
company